Citation Nr: 9903684	
Decision Date: 02/10/99    Archive Date: 02/17/99

DOCKET NO.  95-15 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
laminectomy, L4-5, herniated nucleus pulposus, with 
compression fractures of the thoracic and lumbar spine.

2. Entitlement to an increased rating for status post rotator 
cuff injury of the left shoulder with degenerative 
changes, currently evaluated as 20 percent disabling.

3. Entitlement to an increased rating for residuals of an 
injury to the left hip, with trochanteric bursitis, 
currently evaluated as 10 percent disabling.

4. Entitlement to a compensable evaluation for status post 
hematoma of the left buttock.

5. Entitlement to a compensable evaluation for residuals of a 
fracture of the pelvis. 




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from September 1977 to 
October 1980.

By rating decision in April 1992, the Regional Office (RO) 
denied the veteran's claim for service connection for a low 
back disability.  He was notified of this determination and 
of his right to appeal by a letter dated the following month.  
The Board of Veterans' Appeals (Board) notes that the veteran 
submitted a notice of disagreement with this decision later 
in May 1992, and the RO issued a statement of case in June 
1992.  Although he requested an extension of time to appeal, 
the Board points out that the RO advised the veteran by a 
letter dated August 1992 that his substantive appeal had to 
be received on or before May 4, 1993.  The Board notes that a 
timely substantive appeal was not filed.  The veteran 
subsequently sought to reopen his claim for service 
connection for laminectomy, L4-5, herniated nucleus pulposus, 
with compression fractures of the thoracic and lumbar spine. 

By rating action in February 1995, the RO again denied the 
veteran's claim for service connection for a low back 
disability, specifically, laminectomy, L4-5, herniated 
nucleus pulposus with compression fractures of the thoracic 
and lumbar spine.  In addition, the RO granted service 
connection for status post torn rotator cuff of the left 
shoulder, with degenerative changes, status post hematoma of 
the left buttock and residuals of a fracture of the pelvis.  
Each of these disabilities was evaluated as noncompensable.  
The RO also increased the evaluation assigned for residuals 
of an injury to the left hip with trochanteric bursitis from 
noncompensable to 10 percent disabling.  Based on the receipt 
of additional evidence, including the report of Department of 
Veterans Affairs (VA) examinations in January 1997, the RO, 
by rating decision in March 1998, assigned a 20 percent 
evaluation for the veteran's left shoulder disability.  The 
RO confirmed and continued the evaluations previously 
assigned for the veteran's other service-connected 
disabilities.  The veteran has continued to disagree with the 
denial of service connection for a low back disability and 
with the evaluations assigned for his service-connected 
disabilities. 

Although the RO failed to consider finality of the previous 
decision, the Board must do so.  The Board must consider 
whether new and material evidence has been submitted, even 
where the RO fails to do so.  Wakeford v. Brown, 8 Vet. App. 
237 (1995). 


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.

2. By decision in April 1992, the RO denied the veteran's 
claims of entitlement to service connection for a low back 
disability.

3. He was informed of this decision and of his right to 
appeal, but a timely appeal was not perfected.

4. The evidence submitted since the RO's April 1992 
determination includes numerous VA medical records which 
reflect a medical opinion that the veteran's low back 
disability is related to service.  

5. This evidence is neither cumulative nor redundant, and is, 
in connection with the evidence previously considered, so 
significant that it must be considered in order to decide 
fairly the merits of the claim.

6. The veteran's left shoulder disability is manifested by 
limitation of motion, but he is able to raise his arm to 
at least the shoulder level.

7. There is slight limitation of motion of the left hip, with 
no evidence of hip weakness.

8. There is minimal symptomatology associated with the 
residuals of the fracture of the pelvis.

9. There is no medical evidence of pain or tenderness 
involving the hematoma of the left buttock.


CONCLUSIONS OF LAW

1. The April 1992 decision of the RO which denied the 
veteran's claim of entitlement to service connection for a 
low back disability is final.  38 U.S.C.A. §§ 5107, 
7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1998).

2. The evidence received since the April 1992 rating decision 
is new and material, and the claim for service connection 
for laminectomy, L4-5, herniated nucleus pulposus, with 
compression fractures of the thoracic and lumbar spine is 
reopened.  38 U.S.C.A. §§ 5107, 5108 (West 1991); 38 
C.F.R. § 3.156(a) (1998).

3. A rating in excess of 20 percent for status post torn 
rotator cuff injury of the left shoulder with degenerative 
changes is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Code 5201 (1998).

4. A rating in excess of 10 percent for residuals of an 
injury to the left hip with trochanteric bursitis is not 
warranted. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5019, 5252 
(1998).

5. A compensable rating for status post hematoma of the left 
buttock is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.118, Diagnostic Codes 5299, 7805 
(1998).

6. A compensable rating for residuals of a fracture of the 
pelvis is not warranted. 38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5299, 5250 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and Material Evidence

The RO denied the veteran's claims for service connection for 
a low back disability in April 1992.  It was concluded that a 
low back disability was not demonstrated during service, and 
that any disability of the low back was not related to the 
veteran's service-connected injury to the left hip.  
Following notification of the April 1992 decision, along with 
information regarding his appellate rights, an appeal was not 
perfected by the veteran.  Thus, the April 1992 rating 
decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. 
§§ 3.104(a). 20.302(a).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-step 
analysis.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
First, the Board must determine if the evidence submitted by 
the claimant is new and material.  Id; 38 U.S.C.A. § 5108.  
If the Board determines that the submitted evidence is not 
new and material, then the claim cannot be reopened.  Id.  
Second, if the Board determines that the claimant has 
produced new and material evidence, it must reopen the claim 
and evaluate the merits of the claim in light of all of the 
evidence, both old and new.  Manio, 1 Vet. App. at 145-46 
(explaining that the relevant legislative history confirms 
that Congress intended section 5108 to permit review of all 
of the evidence of record once the claim is reopened).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopen and allowed.  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the [Board] 
shall reopen the claim and review the former disposition of 
the claim."  Therefore, once a RO decision becomes final 
under section 7105(c), absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The Board notes that the United States Court of Appeals for 
the Federal Circuit recently held that the Court erred in 
adopting the test articulated in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  See Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. Sept. 16, 1998).  In Colvin, the Court adopted the 
following rule with respect to the nature of the evidence 
which would justify reopening of a claim on the basis of new 
and material evidence:  "there must be a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome."  Colvin, 1 Vet. App. at 174.  In light of the 
holding in Hodge, the Board will analyze the evidence 
submitted in the instant case according to the standard 
articulated in 38 C.F.R. § 3.156(a).  This standard, as aptly 
noted above, focuses on whether the new evidence (1) bears 
directly and substantially on the specific matter, and (2) is 
so significant that it must be considered to fairly decide 
the merits of the claim.  See Fossie v. Brown, 12 Vet. App. 1 
(1998).

In view of the fact that the Court has held in Fossie that 
the standard articulated in 38 C.F.R. § 3.156(a) is less 
stringent than the one previously employed by Colvin, the 
Board determines that no prejudice will result to the veteran 
by the Board's consideration of this matter.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).

The "old" evidence 

The service medical records show no complaints or findings 
concerning the low back.  In September 1978, the veteran was 
referred to the orthopedic clinic with a notation that he had 
been injured in a jump five days earlier.  There was no 
reference to the low back in the orthopedic consultation.   

Records from a chiropractor show that the veteran was seen in 
September 1988 with complaints of the low back pain.  It was 
indicated that the complaint was of four days duration.  The 
veteran denied having any previous problems, other than minor 
aches and pains.  No previous treatment was indicated.  The 
veteran also referred to a left hip injury ten years earlier.  
The chiropractor indicated the veteran had a lumbar vertebral 
subluxation and possible disk herniation.  

The veteran was afforded a VA examination in January 1992.  
He reported that he had been injured during service in a 
parachute jump when the chute failed to deploy properly.  He 
stated that he had injured his low back.  He described having 
quite a bit of back pain lately and that it was sometimes 
very severe.  Following an examination, the diagnosis was 
recurrent low back pain by history, secondary to in injury in 
a parachute jump in "1983." 

The RO decision 

As noted above, the RO, in April 1992, denied service 
connection for a low back disability.  






The additional evidence 

The evidence received since the RO's April 1992 determination 
includes VA medical records, some duplicate private medical 
records, statements from his friends and the veteran's 
testimony at a hearing at the RO in September 1995. 

VA outpatient records show that the veteran reported low back 
pain of four of the this duration in January 1994.  It was 
indicated that he had had low back pain since 1978, when he 
had a parachute accident and fell 1,000 feet.  The veteran 
was hospitalized in a VA facility in March 1994.  It was 
noted that he was status post a back injury in 1978 and that 
he had experienced low back pain since that time.  It was 
indicated that the pain had been exacerbated since early 
January of that year.  Conservative therapy had been tried, 
but the veteran continued to report worsening back pain, 
numbness and pain along the lateral left leg.  The diagnosis 
was herniated disc, L4-5. 

In 1994, lay statements were submitted by friends of the 
veteran and his former wife.  

During a VA examination in May 1994, the veteran related that 
after the parachute accident, he was taken for treatment but 
was sent home without any X-rays being taken.  He remained in 
bed for two weeks while under the care of his wife.  The pain 
persisted and his wife drove him to sick call where some X-
rays were taken.  They showed the fractured pelvis, as well 
as other injuries.  The veteran related that he complained 
about this hip and back at that time.  He received a profile 
for about three months and then returned to limited duty.  
About six months after the accident, he returned to jumping.  
He stated that when he got out of service, he went to the 
Tucson VA hospital where a CT scan and magnetic resonance 
imaging revealed a disk herniation.  It was noted that he had 
undergone a partial left L4 herniated nucleus pulposus 
excision in April 1994.  Following an examination, the 
pertinent diagnosis was status post partial left L4 
laminectomy with an L4-5 herniated nucleus pulposus excision.   

The veteran was again afforded an examination by the VA in a 
January 1997.  The history was similar to that related above.  
The diagnoses included status post herniation nucleus 
pulposus surgery, with residual radicular pain down the left 
leg to the toes, with tenderness to the left lumbar area, 
especially around L3-L4.  The examiner commented that in his 
opinion, the injuries, with the present deformities, were 
secondary to the parachute injury.  He commented that there 
was a causal relationship between the parachute jump and the 
current symptomatology.   

During a VA neurological examination in January 1997, the 
examiner commented that he was not able to find in the chart 
an account of the parachute jump and the actual report, other 
than the veteran's account.  The impression was chronic back 
pain, with an intermittent radiculopathy L4-5, with objective 
minimal sensory loss in S1. 

Analysis

Service connection may be granted for disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. 
§ 1110 (West 1991).

Based on its review of the record, the Board concludes that 
the additional evidence submitted in support of the veteran's 
claim is new and material.  In this regard, the Board notes 
that the veteran's claim was previously denied on the basis 
that there was no evidence in service of a low back injury or 
that any back disorder existing at that time was related to 
the service-connected hip disability.  

The evidence obtained since the April 1992 RO decision 
includes a VA examination report in which the examiner, 
having reviewed the record, concluded that the veteran's 
disabilities, apparently including the low back, were the 
result of a parachute injury.  This evidence is clearly new, 
in that it was not previously of record.  In addition, it 
obviously bears directly and substantially on the question 
before the Board, that is, whether the veteran has a low back 
disability which is related to service.  This evidence 
suggests that he might have a low back disability which is 
the result of service.  It is of such significance that it 
must be considered in order to fairly adjudicate the claim.  
The Board finds, accordingly, that the additional evidence of 
record is new and material, warranting reopening of the claim 
for service connection for laminectomy, L4-5, herniated 
nucleus pulposus, with compression fractures of the thoracic 
and lumbar spine.


II.  Increased Ratings

The veteran's claims for an increased rating are well-
grounded within the meaning of 38 U.S.C.A. § 5107(a).  The 
Court has held that the mere allegation that a service-
connected disability has increased in severity is sufficient 
to render the claim well-grounded.  See Drosky v. Brown, 10 
Vet. App. 251, 254 (1997) (citing Proscelle v. Derwinski, 1 
Vet. App. 629 (1992)).  The Board is also satisfied that all 
relevant facts have been properly and sufficiently developed.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.1 (1998), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).







A.  Status Post Torn Rotator Cuff of 
the Left Shoulder, With Degenerative 
Changes

The service medical records show that the veteran was 
afforded an X ray study of the left shoulder following a jump 
injury in August 1978.  The X-ray study was negative.  In 
September 1978, he complained of left shoulder pain.  The 
impression was torn rotator cuff.  He was seen in the 
orthopedic clinic in September 1978 with a partial 
acromioclavicular separation.  An examination revealed 
tenderness of the left shoulder.  There was decreased 
strength.  The upper extremities were evaluated as normal on 
the separation examination in July 1980.    

On VA examination in January 1992, the veteran reported that 
he was injured in a parachute jump in service and sustained 
several injuries, including a tear of the rotator cuff of the 
left shoulder.  He stated that the shoulder had healed and 
that he experienced very little problem with it.  He noted 
that it creaked at times and that he might have some pain in 
the left shoulder when it was cold, but otherwise he got 
along perfectly with the shoulder.  An examination of the 
left shoulder revealed full range of motion.  There was no 
crepitus, tenderness, weakness or atrophy.  An X-ray study of 
the left shoulder was normal.  The pertinent diagnosis was 
torn rotator cuff with acromioclavicular separation of the 
left shoulder, by history.   

A VA examination of the joints was conducted in May 1994.  An 
X-ray study of the left shoulder revealed very minor 
degenerative changes consistent with  the veteran's age.  The 
impression was status post torn rotator cuff of the left, 
with marked residuals.  

By rating decision dated for February 1995, the RO granted 
service connection for status post torn rotator cuff of the 
left shoulder with degenerative changes, and assigned a 
noncompensable the evaluation pursuant to the provisions of 
Diagnostic Codes 5202 (1998) and 5010 (1998) of the VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4. 

The veteran was again afforded a VA examination for the 
joints in January 1997.  He reported that he had had 
experienced some limitation of motion of the left shoulder 
since the in-service injury.  He also stated that he had 
generalized aching and pain.  It was indicated that the left 
shoulder was his minor extremity.  He described pain on 
extremes of all motions.  An examination revealed that the 
left shoulder had only 60 degrees of forward flexion and 
abduction before scapular motion occurred.  He was able to 
externally rotate the left shoulder to 30 degrees.  Internal 
rotation was to 60 degrees.  Adduction of the left shoulder 
was to 100 degrees, at most, just horizontal to the floor.  
It was noted that it was uncomfortable for the veteran to 
abduct against resistance or forward-flex against resistance.  
The impression was status post rotator cuff injury with 
marked limitation of all motions except internal rotation, 
with the veteran barely being able to get to the left arm 
above the shoulder level in abduction and forward flexion.  
The examiner noted that the veteran had a history of 
fatigability, but noticed no significant weakness on the 
examination.  

Based on the findings summarized above, the RO, by rating 
action in March 1998, assigned a 20 percent evaluation for 
status post rotator cuff injury of the left shoulder with 
degenerative changes.

Analysis

A 30 percent evaluation may be assigned for limitation of 
motion of the arm of the minor extremity to 25 degrees from 
the side.  When the motion is limited to midway between the 
side and shoulder level or at the shoulder level, a 20 
percent evaluation may be assigned.  Diagnostic Code 5201.

A 30 percent evaluation may be assigned for ankylosis of the 
scapulohumeral articulation of the minor extremity which is 
intermediate between favorable and unfavorable.  Diagnostic 
Code 5200 (1998).

The Board acknowledges that the most recent VA examination 
clearly demonstrates that the veteran's left shoulder 
disability had increased in severity, warranting the increase 
to a 20 percent rating.  In this regard, the Board notes that 
the only abnormal finding recorded on the May 1994 
examination was crepitation of the left shoulder.  There was 
no limitation of motion.  However, at the time of the January 
1997 examination, the veteran had significant limitation of 
motion.  He was barely able to get the left arm above the 
shoulder level.  The fact remains, however, that there is no 
evidence of ankylosis of the left shoulder, and the veteran 
was able to objectively demonstrate left shoulder motion at 
100 degrees of adduction, which is clearly above the shoulder 
level.  Moreover, although a history of fatigability was 
indicated, it is also evident that the results of the 1997 VA 
examination revealed no painful motion or significant 
weakness of the left shoulder.  See generally DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995); 38 C.F.R. §§ 4.10, 4.40, 
4.45.  The evidence in support of the veteran's claim 
consists of statements he has made in his own behalf.  In 
contrast, the medical findings are of greater probative 
value, and fail to establish that an increased rating is 
warranted for the left shoulder disability.  The Board 
concludes, therefore, that a higher rating is not warranted.  


B.  An Increased Rating for 
Residuals of an Injury to the Left 
Hip, With Trochanteric Bursitis and 
Residuals of a Fracture of the 
Pelvis

The service medical records show that an X-ray study of the 
pelvis and hip in August 1978 revealed a questionable small 
avulsive fracture of the right symphysis pubis.  An X-ray 
study of the left hip in February 1980 disclosed no fracture 
or soft tissue calcification.  The veteran described chronic 
left hip pain in March 1980.  He was seen in the orthopedic 
clinic in May 1980 and reported that he had sustained a blow 
to his left hip three years earlier.  He reported pain over 
the greater trochanter with activity.  An examination 
revealed normal gait and full range of motion.  There was 
tenderness over the trochanter.  No crepitus was noted.  The 
diagnosis was trochanteric bursitis.  On the separation 
examination in July 1980, trochanteric bursitis of the left 
hip secondary to a parachute fall was noted.  It was 
indicated that there was mild left hip tenderness.

The veteran was afforded a VA examination in December 1980.  
He complained of recurring pain and stiffness in the left 
hip.  An examination revealed that he had normal contours.  
There was no redness, swelling, fever or tenderness.  Full 
range of motion was noted.  An X-ray study of the left hip 
was normal.  The diagnosis was left hip bursitis, by history.  

Based on the evidence summarized above, the RO, by rating 
action in January 1981, granted service connection for 
residuals of a left hip injury, claimed as bursitis, and 
assigned a noncompensable rating.  This evaluation remained 
in effect for many years.  

The veteran was afforded a VA examination in January 1992.  
The left hip had full range of motion.  There was some 
tenderness about the greater trochanter.  The diagnosis was 
residuals of a fracture of the left hip, with trochanteric 
bursitis. 

On VA examination in May 1994, there was a tilted pelvis to 
the right and shortening of the left leg by one-quarter inch.  
There was pain to pressure over the left hip.  It was 
indicated that there was full range of motion of the 
extremities.  The impression was trochanteric bursitis of the 
left hip, moderate.

Based on this evidence, the RO, in a February 1995 rating 
decision, assigned a 10 percent evaluation for the left hip 
disability.  

The veteran was again afforded a VA examination for the 
joints in January 1997. He reported pain about the greater 
trochanter of the left hip.  He stated that the left hip 
grinded on motion.  He could not really squat.  The examiner 
indicated that he saw no evidence of a hip fracture, and that 
the pelvis fracture probably involved the hip joint.  He 
noted that the motion on the examination was essentially the 
same on both sides.  The examiner added that he thought that 
the hip problem was mostly trochanteric bursitis.  The 
veteran noted that he was not having any particular pelvic 
pain at that time, except for the pain about the greater 
trochanter of the left hip.  An examination disclosed that 
the veteran was able to squat only 3/4 of the way.  Both hips 
extended to 0 degrees.  The left hip flexed only to 100 
degrees.  External rotation was to 30 degrees and internal 
rotation was to 10 degrees.  The examiner noticed no 
particular weakness in the hips.  The veteran related that on 
his bad days, his wife had to help him get dressed.  The 
impression was status post fracture of the pelvis with little 
symptomatology, except in the left hip region, apparently 
with left trochanteric bursitis of the femur.  The examiner 
stated that the veteran showed no particular incoordination.  
He did have a history of fatigability, but he noticed no 
significant weakness on the examination, if any.  He did have 
inability to go into a complete squat.

Analysis

Bursitis will be rated on limitation of motion of affected 
parts, as degenerative arthritis.  Diagnostic Code 5019.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, no 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation will 
be assigned with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbation.  A 10 percent evaluation will be 
assigned with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  Diagnostic 
Code 5003.

A 10 percent evaluation is assignable for limitation of 
extension of the thigh to 10 degrees.  Diagnostic Code 5251 
(1998).

A 20 percent evaluation may be assigned for limitation of 
flexion of the thigh to 30 degrees.  When flexion is limited 
to 45 degrees, a 10 percent evaluation may be assigned.  
Diagnostic Code 5252 (1998).

A 60 percent evaluation may be assigned for ankylosis of the 
hip, favorable, in flexion at an angle between 20 degrees and 
40 degrees, and slight adduction or abduction.  Diagnostic 
Code 5250.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59 (1998).

With respect to the claim for an increased rating for the 
left hip injury, the Board concedes that slight limitation of 
motion was demonstrated on the VA examination conducted in 
January 1997.  However, in light of the fact that flexion was 
to 100 degrees, there is no basis for a higher rating based 
on limitation of motion.  The examination report clearly 
shows that tenderness is present around the greater 
trochanter.  It was specifically indicated that there was no 
weakness.  The Board concludes that the medical findings on 
examination are of greater probative value than the veteran's 
statements regarding the severity of his left hip disability.  
Accordingly, the weight of the evidence is against the claim 
for an increased rating.  

The Board has also considered whether factors including 
functional impairment and pain as addressed under 38 C.F.R. 
§§ 4.10, 4.40 and 4.45 would warrant a higher rating.  See 
Spurgeon, 10 Vet. App. 194 (1997); and DeLuca, supra.  
However, the recent VA examination failed to demonstrate the 
presence of pain or weakness in the left hip.  Therefore, a 
higher rating is not warranted under these provisions.

The variability of residuals following fractures of the 
pelvic bones necessitates rating on specific residuals, 
faulty posture, limitation of motion, muscle injury, painful 
motion of the lumbar spine, manifest by muscle spasm, mild to 
moderate sciatic neuritis, peripheral nerve injury, or 
limitation of hip motion.  38 C.F.R. § 4.67 (1998).

The veteran also asserts that a higher rating is warranted 
for the residuals of the fracture to the pelvis.  The Board 
points out that during the January 1997 VA examination, the 
veteran specifically stated that, other than the pain 
involving the greater trochanter, he was not experiencing any 
particular pelvic pain.  In addition, the examiner indicated 
that the veteran had no real symptoms involving the pelvis.  
Clearly, there is no indication of any ankylosis resulting 
from the pelvic fracture.  These medical findings are of 
greater probative value than the veteran's statements 
regarding the severity of his symptoms of the pelvic 
fracture.  Therefore, an increased rating for the residuals 
of a fracture of the pelvis is not warranted.


C.  Status Post Hematoma of the Left 
Buttock


Factual background

The service medical records disclose that the veteran was 
seen in October 1978 for follow-up of a hip hematoma.  An 
examination revealed a mild hematoma.  A mass of the fascial 
lata was noted.  

The veteran was examined by the VA in May 1994.  An 
examination revealed an enlarged left buttock which was firm 
and non-tender.  The impression was status post hematoma of 
the left buttock with minimal residual.  

Based on the findings summarized above, the RO, by rating 
action in February 1995, granted service connection for 
status post hematoma of the left buttock, and assigned a 
noncompensable evaluation pursuant to the provisions of 
Diagnostic Code 7805.

VA outpatient treatment records dated  from 1994 to 1997 have 
been associated with the claims folder.  There was no 
indication of any treatment for the hematoma of the left 
buttock.

Analysis

Scars may be rated on limitation on function of part 
affected.  Diagnostic Code 7805.

A 10 percent evaluation may be assigned for scars which are 
superficial, tender and painful on objective demonstration.  
Diagnostic Code 7804 (1998).

A review of the record fails to provide any support for the 
veteran's claim for a higher rating for the hematoma of the 
left buttock.  There is no clinical evidence that the area is 
tender or that it is productive of any functional limitation.  
Such findings would be required in order to assign a 
compensable rating.  In the absence of these findings, a 
higher rating is not warranted.  The Board concludes that the 
medical record is of greater probative value than the 
veteran's allegations concerning the severity of the 
hematoma.  


ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for laminectomy, 
L4-5, herniated nucleus pulposus, with compression fractures 
of the thoracic and lumbar spine.  To this extent, the appeal 
is granted.

An increased rating for status post torn rotator cuff of the 
left shoulder with degenerative changes, residuals of an 
injury to the left hip with trochanteric bursitis, residuals 
of a fracture of the pelvis and status post hematoma of the 
left buttock is denied.


REMAND

Since the Board has concluded that the additional evidence is 
new and material, the RO must consider all the evidence of 
record in reaching its determination.  In this regard, the 
Board finds that the claim for service connection for a low 
back disability is well-ground.  See, e.g., Fossie v. West, 
11 Vet. App. at 5.  That is, the Board finds that the veteran 
has presented a claim which is plausible and capable of 
substantiation.  Murphy v. Derwinski, 1 Vet App. 78, 81 
(1990).

The Board notes that the report of the VA examination of the 
joints conducted in January 1997 specifically indicated that 
the examiner had reviewed the claims folder in conjunction 
with his examination.  The Board points out, however, that a 
neurological examination was also conducted at that time, and 
on the report of the examination, the examiner stated that he 
could not find an account of the veteran's in-service injury 
in the records he reviewed.  

In light of the foregoing medical findings, and the fact they 
raised a question as the origin of the veteran's low back 
disability, the Board determines that additional VA 
examinations would be of assistance prior to disposition of 
this claim.

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  The 
Court has held that the duty to assist the veteran in 
obtaining and developing available facts and evidence to 
support his claim includes obtaining adequate VA examination.  
This duty is neither optional nor discretionary.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  This duty also includes 
providing additional VA examinations by a specialist when 
recommended.  Hyder v. Derwinski, 1 Vet. App. 221 (1991).  The 
fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical examination, 
one which takes into account the records of prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 
121, 124 (1991). 

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1. The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of 
all medical providers from whom he has 
received treatment for his low back 
disability since his discharge from 
service.  After securing the necessary 
authorizations for release of this 
information, the RO should seek to 
obtain copies of all treatment records 
referred to by the veteran, and which 
have not already been associated with 
the claims folder.

2. The veteran should then be afforded a 
VA examination by specialists in 
neurology and orthopedics, if 
available, to determine the nature and 
extent of his low back disorder.  All 
necessary tests should be performed.  
The examiners should be specifically 
requested to provide an opinion 
concerning whether it is at least as 
likely as not that the veteran's 
current low back disability is related 
to service.  If there is such a 
relationship, the examiners should set 
forth the incident in service which 
resulted in the current back 
disability.  The rationale for all 
opinions expressed should be set forth.  
The claims folder should be made 
available to the examiners in 
conjunction with the examination.

Following completion of the above, the RO should review the 
evidence and determine whether the veteran's claim may now be 
granted.  If not, he and his representative should be 
furnished an appropriate supplemental statement of the case, 
and the case should then be returned to the Board for further 
appellate consideration.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Board's decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).

- 19 -


